                                                      Case 20-12456-JTD   Doc 431          Filed 11/16/20          Page 1 of 6
Court Conference                                                                                          U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                11/16/2020                                                      Confirmed Telephonic Appearance Schedule
           Calendar Time:                04:00 PM ET
                                                                                                                                         Honorable John T. Dorsey
                                                                                                                                                       Courtroom
                                                                                                                                             Amended Calendar Nov 16 2020 1:22PM

 Page #        Item #     Case Name        Case #      Proceeding          App ID Appearing               Telephone       Firm Name                           Representing
                          RTI Holding      20-12456    Hearing            10958608   Derek C. Abbott      (302)           Morris, Nichols, Arsht & Tunnell,   Interested Party,
                          Company, LLC                                                                    658-9200 ext.   LLP                                 Compass Group USA,
                                                                                                                                                              Inc. / LIVE
                          RTI Holding      20-12456    Hearing            10959563   Elihu E. Allinson    (302)           Sullivan Hazeltine Allinson, LLC    Creditor, PACA
                          Company, LLC                                                                    428-8191 ext.                                       Creditors / LIVE
                          RTI Holding      20-12456    Hearing            10957301   Keith Andress        (205)           Baker, Donelson, Bearman,           Debtor, RTI Holding
                          Company, LLC                                                                    250-8367 ext.   Caldwell & Berkowitz, PC            Company, LLC / LIVE
                          RTI Holding      20-12456    Hearing            10957313   Evan Bartlett        (646)           FocalPoint, LLC                     Interested Party,
                          Company, LLC                                                                    492-5794 ext.                                       Advisor/Investment
                                                                                                                                                              Banker, Evan Bartlett /
                                                                                                                                                              LISTEN ONLY
                          RTI Holding      20-12456    Hearing            10958874   Nancy Bello          (212)           Kramer Levin Naftalis & Frankel     Creditor, Official
                          Company, LLC                                                                    715-9333 ext.   LLP                                 Committee of
                                                                                                                                                              Unsecured Creditors /
                                                                                                                                                              LISTEN ONLY
                          RTI Holding      20-12456    Hearing            10957476   Jeffrey Bernstein    (973)           McElroy, Deutsch, Mulvaney &        Interested Party, Gold
                          Company, LLC                                                                    993-8100 ext.   Carpenter, LLP                      Square, PA, LLC / LIVE
                          RTI Holding      20-12456    Hearing            10957434   Alex Boerema         (800)           CR3 Partners LLC                    Financial Advisor, for the
                          Company, LLC                                                                    782-7176 ext.                                       Debtor, RTI Holding
                                                                                                                                                              Company, LLC / LIVE
                          RTI Holding      20-12456    Hearing            10959794   Mark A.              (309)           Howard & Howard, Attorneys          Interested Party, KRG
                          Company, LLC                                               Bogdanowicz          672-1483 ext.   PLLC                                Evans Mullins Outlets,
                                                                                                                                                              LLC / LIVE
                          RTI Holding      20-12456    Hearing            10957475   Gary Bressler        (215)           McElroy, Deutsch, Mulvaney &        Creditor, Liberty Mutual
                          Company, LLC                                                                    557-2971 ext.   Carpenter, LLP                      Insurance Company /
                                                                                                                                                              LIVE
                          RTI Holding      20-12456    Hearing            10956784   Kate R. Buck         (302)           McCarter & English LLP              Creditor, Regions bank /
                          Company, LLC                                                                    984-6300 ext.                                       LIVE
                          RTI Holding      20-12456    Hearing            10960661   Jeffrey S.           (215)           Weir & Partners                     Creditor, LMS
                          Company, LLC                                               Cianciulli           241-7740 ext.                                       Commercial Real Estate
                                                                                                                                                              / LIVE
                          RTI Holding      20-12456    Hearing            10957304   Ellen Clarry         (865)           Ruby Tuesday, Inc.                  Client, Ellen Clarry /
                          Company, LLC                                                                    379-5963 ext.                                       LISTEN ONLY




Serenia Taylor ext. 855                                                    CourtConfCal2009                                                                                 Page 10 of 15
                          RTI Holding    20-12456   Case  20-12456-JTD
                                                     Hearing             Doc 431   Filed
                                                                               Howard
                                                                         10959754     A. 11/16/20
                                                                                             (302)              PageGibbons
                                                                                                                     2 of 6PC                              Interested Party, Ad Hoc
                          Company, LLC                                              Cohen              518-6300 ext.                                       Group of Planned
                                                                                                                                                           Participants of RTI
                                                                                                                                                           Holding Company / LIVE
                          RTI Holding    20-12456    Hearing             10959733   Kelly M. Conlan    (302)           Connolly Gallagher LLP              Claimant, The Atlantis
                          Company, LLC                                                                 252-3625 ext.                                       Trust and Sunshine
                                                                                                                                                           Realties LLC / LIVE
                          RTI Holding    20-12456    Hearing             10957307   Matthew            (312)           FocalPoint Securities, LLC          Interested Party,
                          Company, LLC                                              Cumbee             401-5255 ext.                                       Advisor/Investment
                                                                                                                                                           Banker, Matthew
                                                                                                                                                           Cumbee / LISTEN
                                                                                                                                                           ONLY
                          RTI Holding    20-12456    Hearing             10961517   Ryan E. Davis      (407)           Winderweedle, Haines, Ward &        Interested Party,
                          Company, LLC                                                                 423-4246 ext.   Woodman PA                          Crossman & Co /
                                                                                                                                                           LISTEN ONLY
                          RTI Holding    20-12456    Hearing             10958839   David Dean         (302)           Cole Schotz P.C.                    Creditor, Unsecured
                          Company, LLC                                                                 651-2012 ext.                                       Creditors Committee /
                                                                                                                                                           LIVE
                          RTI Holding    20-12456    Hearing             10959791   Mark L.            (302)           Chipman Brown Cicero & Cole,        Bankruptcy Counsel,
                          Company, LLC                                              Desgrosseilliers   295-0191 ext.   LLP                                 KRG Mullins Outlets /
                                                                                                                                                           LIVE
                          RTI Holding    20-12456    Hearing             10959519   Marguerite Duffy   (865)           Marguerite Duffy - In Pro Per/Pro   Creditor, Marguerite
                          Company, LLC                                                                 692-0632 ext.   Se                                  Duffy / LISTEN ONLY
                          RTI Holding    20-12456    Hearing             10957290   Jeffrey W.         (310)           Pachulski Stang Ziehl & Jones       Debtor, RTI Holding
                          Company, LLC                                              Dulberg            772-2355 ext.                                       Company, LLC / LIVE
                          RTI Holding    20-12456    Hearing             10957367   Katharina Earle    (302)           Ashby & Geddes                      Interested Party, TCW
                          Company, LLC                                                                 654-1888 ext.                                       Lending / LIVE
                          RTI Holding    20-12456    Hearing             10959740   Jamie L.           (302)           Robinson & Cole LLP                 Interested Party,
                          Company, LLC                                              Edmonson           516-1705 ext.                                       Landlords / LIVE
                          RTI Holding    20-12456    Hearing             10957302   Brian Esser        (865)           Ruby Tuesday, Inc.                  Client, Brian Esser /
                          Company, LLC                                                                 380-7638 ext.                                       LISTEN ONLY
                          RTI Holding    20-12456    Hearing             10960889   John Gentile       (302)           Benesch Friedlander Coplan &        Creditor, Route Ten /
                          Company, LLC                                                                 442-7071 ext.   Aronoff, LLP                        LIVE
                          RTI Holding    20-12456    Hearing             10959766   Stephen Gerald     (302)           Whiteford, Taylor & Preston, LLP    Creditor, Brookwoody,
                          Company, LLC                                                                 357-3287 ext.                                       LLC / LIVE
                          RTI Holding    20-12456    Hearing             10957372   Aaron M.           (213)           Paul Hastings LLP                   Interested Party, TCW
                          Company, LLC                                              Gober-Sims         683-6151 ext.                                       Lending / LIVE
                          RTI Holding    20-12456    Hearing             10957295   Stanley E.         (310)           Pachulski Stang Ziehl & Jones       Debtor, RTI Holding
                          Company, LLC                                              Goldich            772-2344 ext.                                       Company, LLC / LIVE
                          RTI Holding    20-12456    Hearing             10958808   Kimberly Grant     (865)           Kimberly Grant - In Pro Per/Pro     In Propria Persona,
                          Company, LLC                                                                 414-3531 ext.   Se                                  Kimberly Grant / LISTEN
                                                                                                                                                           ONLY
                          RTI Holding    20-12456    Hearing             10960253   Michael S.         (949)           Allen Matkins Leck Gamble           Creditor, William V
                          Company, LLC                                              Greger             851-5436 ext.   Mallory & Natsis LLP                Meeker / LIVE
                          RTI Holding    20-12456    Hearing             10957298   Sugi Hadiwijaya    (214)           CR3 Partners LLC                    Financial Advisor, for the
                          Company, LLC                                                                 551-5742 ext.                                       Debtor, RTI Holding
                                                                                                                                                           Company, LLC / LIVE



Serenia Taylor ext. 855                                                   CourtConfCal2009                                                                              Page 11 of 15
                          RTI Holding    20-12456   Case  20-12456-JTD
                                                     Hearing             Doc 431
                                                                         10957355    Filed
                                                                               Melissa Harris11/16/20
                                                                                                 (202)          PagePension
                                                                                                                     3 of 6Benefit Guaranty               Creditor, Pension
                          Company, LLC                                                                 229-3019 ext.   Corporation                        Benefit Guaranty
                                                                                                                                                          Corporation / LISTEN
                                                                                                                                                          ONLY
                          RTI Holding    20-12456    Hearing             10961408   Adam Hiller        (302)           Hiller Law                         Creditor/Claimant,
                          Company, LLC                                                                 442-7677 ext.                                      Moody National
                                                                                                                                                          Companies / LIVE
                          RTI Holding    20-12456    Hearing             10959951   Trevor Hoffmann    (212)           Goulston & Storrs PC               Interested Party, Lisbon
                          Company, LLC                                                                 878-6900 ext.                                      Landing LLC / LIVE
                          RTI Holding    20-12456    Hearing             10961459   Daniel K. Hogan    (302)           Hogan McDaniel                     Creditor, Arete Partners
                          Company, LLC                                                                 584-3244 ext.                                      2263 Memorial, LLC /
                                                                                                                                                          LISTEN ONLY
                          RTI Holding    20-12456    Hearing             10957391   James A.           (865)           Holifield Janich & Ferrera, PLLC   Interested Party, Plan
                          Company, LLC                                              Holifield          566-0115 ext.                                      Participants / LIVE
                          RTI Holding    20-12456    Hearing             10959736   Robert Ireland     (601)           Watkins & Eager                    Trust, Atlantis Trust /
                          Company, LLC                                                                 965-1900 ext.                                      LIVE
                          RTI Holding    20-12456    Hearing             10956682   Susan E.           (302)           Law Office of Susan E. Kaufman,    Claimant, Simon
                          Company, LLC                                              Kaufman            472-7420 ext.   LLC                                Property Group / LIVE
                          RTI Holding    20-12456    Hearing             10960726   Daniel Kerrick     (302)           Hogan McDaniel                     Creditor, Thomas and
                          Company, LLC                                                                 656-7540 ext.                                      Susan Spears / LIVE
                                                                                                       35
                          RTI Holding    20-12456    Hearing             10961341   Cullen Kuhn        (314)           Bryan Cave Leighton Paisner LLP    Creditor, Potter
                          Company, LLC                                                                 259-2869 ext.                                      Properties LLc / LIVE
                          RTI Holding    20-12456    Hearing             10956798   Jayna Lamar        (205)           Maynard, Cooper & Gale, P.C.       Creditor, Regions bank /
                          Company, LLC                                                                 254-1000 ext.                                      LIVE
                          RTI Holding    20-12456    Hearing             10957297   Shawn              (865)           Ruby Tuesday, Inc.                 Client, Shawn Lederman
                          Company, LLC                                              Lederman           379-5700 ext.                                      / LIVE
                          RTI Holding    20-12456    Hearing             10957360   Raymond            (302)           Klehr Harrison Harvey Branzburg    Creditor, Wilkinson
                          Company, LLC                                              Lemisch            552-5530 ext.   LLP                                Langhorne LP / LIVE
                          RTI Holding    20-12456    Hearing             10957292   Maxim B. Litvak    (415)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                          Company, LLC                                                                 217-5110 ext.                                      Company, LLC / LIVE
                          RTI Holding    20-12456    Hearing             10961550   Christopher D.     (302)           Loizides PA                        Bankruptcy Counsel,
                          Company, LLC                                              Loizides           654-0248 ext.                                      Anthony Friedman /
                                                                                                                                                          LISTEN ONLY
                          RTI Holding    20-12456    Hearing             10959748   Robert K.          (973)           Gibbons PC                         Interested Party, Ad Hoc
                          Company, LLC                                              Malone             596-4533 ext.                                      Group of Planned
                                                                                                                                                          Participants of RTI
                                                                                                                                                          Holding Company / LIVE
                          RTI Holding    20-12456    Hearing             10957453   Melissa Martinez   (215)           Saul Ewing Arnstein & Lehr LLP     Interested Party,
                          Company, LLC                                                                 972-8582 ext.                                      Northwoods Crossing
                                                                                                                                                          Station, LLC., Phillips
                                                                                                                                                          Edison & Company /
                                                                                                                                                          LIVE
                          RTI Holding    20-12456    Hearing             10959684   Marcy J.           (302)           Troutman Pepper LLP                Interested Party,
                          Company, LLC                                              McLaughlin         777-6535 ext.                                      Chick-fil-A, Inc. / LIVE
                                                                                    Smith
                          RTI Holding    20-12456    Hearing             10957303   Stephanie          (865)           Ruby Tuesday, Inc.                 Client, Stephanie
                          Company, LLC                                              Medley             380-7638 ext.                                      Medley / LISTEN ONLY


Serenia Taylor ext. 855                                                   CourtConfCal2009                                                                              Page 12 of 15
                          RTI Holding    20-12456   Case  20-12456-JTD
                                                     Hearing             Doc 431
                                                                               RobertFiled
                                                                         10959003           11/16/20
                                                                                      W Miller  (615)            PageManier
                                                                                                                      4 of &6Herod                         Creditor, Liberty Mutual
                          Company, LLC                                                                  742-9372 ext.                                      Insurance Company /
                                                                                                                                                           LIVE
                          RTI Holding    20-12456    Hearing             10960732   Courtney Morgan     (202)           Pension Benefit Guaranty           Creditor, Pension
                          Company, LLC                                                                  326-4020 ext.   Corporation                        Benefit Guaranty
                                                                                                                                                           Corporation / LISTEN
                                                                                                                                                           ONLY
                          RTI Holding    20-12456    Hearing             10957300   Richard NeJame      (646)           FocalPoint, LLC                    Interested Party,
                          Company, LLC                                                                  343-9849 ext.                                      Advisor/Investment
                                                                                                                                                           Banker, Richard
                                                                                                                                                           NeJame / LIVE
                          RTI Holding    20-12456    Hearing             10957293   Victoria A.         (310)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                          Company, LLC                                              Newmark             277-6910 ext.                                      Company, LLC / LIVE
                          RTI Holding    20-12456    Hearing             10959676   Sean O'Neal         (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                          Company, LLC                                                                  225-2416 ext.   LLP                                Sachs / LIVE
                          RTI Holding    20-12456    Hearing             10958867   Bradley O'Neill     (212)           Kramer Levin Naftalis & Frankel    Creditor, Official
                          Company, LLC                                                                  715-7583 ext.   LLP                                Committee of
                                                                                                                                                           Unsecured Creditors /
                                                                                                                                                           LIVE
                          RTI Holding    20-12456    Hearing             10957288   James E. O'Neill    (302)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                          Company, LLC                                                                  652-4100 ext.                                      Company, LLC / LIVE
                          RTI Holding    20-12456    Hearing             10957289   Richard             (310)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                          Company, LLC                                              Pachulski           277-6910 ext.                                      Company, LLC / LIVE
                          RTI Holding    20-12456    Hearing             10957291   Malhar S. Pagay     (310)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                          Company, LLC                                                                  772-2335 ext.                                      Company, LLC / LIVE
                          RTI Holding    20-12456    Hearing             10959653   Lisa M. Peters      (402)           Kutak Rock LLP                     Interested Party, CNL
                          Company, LLC                                                                  661-8609 ext.                                      Funding 2000-A, LP /
                                                                                                                                                           LISTEN ONLY
                          RTI Holding    20-12456    Hearing             10957373   Philip S. Ratner    (212)           Paul Hastings LLP                  Interested Party, TCW
                          Company, LLC                                                                  318-6014 ext.                                      Lending / LIVE
                          RTI Holding    20-12456    Hearing             10957368   Justin E. Rawlins   (213)           Paul Hastings LLP                  Interested Party, TCW
                          Company, LLC                                                                  683-6130 ext.                                      Lending / LIVE
                          RTI Holding    20-12456    Hearing             10960208   Linda               (302)           Office of the United States        U.S. Trustee, Linda
                          Company, LLC                                              Richenderfer        573-6491 ext.   Trustee                            Richenderfer / LIVE
                          RTI Holding    20-12456    Hearing             10958539   John Rogerson,      (904)           Adams and Reese LLP                Creditor, St. John &
                          Company, LLC                                              III                 355-1700 ext.                                      Partners Advertising and
                                                                                                                                                           Public Relations / LIVE
                          RTI Holding    20-12456    Hearing             10959721   Laurel D. Roglen    (302)           Ballard Spahr LLP                  Lessor, Brixmor
                          Company, LLC                                                                  252-4465 ext.                                      Operating Partnership
                                                                                                                                                           LP, et al. / LIVE
                          RTI Holding    20-12456    Hearing             10958857   Adam Rogoff         (212)           Kramer Levin Naftalis & Frankel    Creditor, Official
                          Company, LLC                                                                  715-9285 ext.   LLP                                Committee of
                                                                                                                                                           Unsecured Creditors /
                                                                                                                                                           LIVE
                          RTI Holding    20-12456    Hearing             10958861   Robert T.           (212)           Kramer Levin Naftalis & Frankel    Creditor, Official
                          Company, LLC                                              Schmidt             715-9527 ext.   LLP                                Committee of
                                                                                                                                                           Unsecured Creditors /
                                                                                                                                                           LIVE


Serenia Taylor ext. 855                                                   CourtConfCal2009                                                                              Page 13 of 15
                          RTI Holding    20-12456   Case  20-12456-JTD
                                                     Hearing             Doc 431
                                                                         10958845    Filed
                                                                               Jennifer      11/16/20
                                                                                        Sharret  (212)          PageKramer
                                                                                                                     5 of 6Levin Naftalis & Frankel       Creditor, Official
                          Company, LLC                                                                 715-9516 ext.   LLP                                Committee of
                                                                                                                                                          Unsecured Creditors /
                                                                                                                                                          LIVE
                          RTI Holding    20-12456    Hearing             10958610   Summer Speight     (804)           McGuireWoods                       Interested Party,
                          Company, LLC                                                                 775-1000 ext.                                      Compass Group USA,
                                                                                                                                                          Inc. / LIVE
                          RTI Holding    20-12456    Hearing             10957393   Jessica            (212)           Reorg Research, Inc.               Interested Party, Reorg
                          Company, LLC                                              Steinhagen         588-8890 ext.                                      Research / LISTEN
                                                                                                                                                          ONLY
                          RTI Holding    20-12456    Hearing             10959978   Joshua D. Stiff    (757)           Wolcott Rivers Gates               Creditor, Route Ten /
                          Company, LLC                                                                 497-6633 ext.                                      LIVE
                          RTI Holding    20-12456    Hearing             10957362   Gregory A.         (302)           Ashby & Geddes                     Interested Party, TCW
                          Company, LLC                                              Taylor             654-1888 ext.                                      Lending / LIVE
                          RTI Holding    20-12456    Hearing             10957311   Benjamin           (646)           FocalPoint, LLC                    Interested Party,
                          Company, LLC                                              Tennenbaum         492-5794 ext.                                      Advisor/Investment
                                                                                                                                                          Banker, Benjamin
                                                                                                                                                          Tennenbaum / LISTEN
                                                                                                                                                          ONLY
                          RTI Holding    20-12456    Hearing             10957305   David Tiffany      (602)           CR3 Partners LLC                   Debtor, RTI Holding
                          Company, LLC                                                                 799-7397 ext.                                      Company, LLC / LISTEN
                                                                                                                                                          ONLY
                          RTI Holding    20-12456    Hearing             10959914   James A. Timko     (407)           Shutts & Bowen, LLP                Creditor, Sunshine
                          Company, LLC                                                                 423-3200 ext.                                      Realty / LIVE
                          RTI Holding    20-12456    Hearing             10959681   Jane VanLare       (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                          Company, LLC                                                                 225-2872 ext.   LLP                                Sachs / LIVE
                          RTI Holding    20-12456    Hearing             10958609   Scott Vaughn       (704)           McGuireWoods                       Interested Party,
                          Company, LLC                                                                 343-2217 ext.                                      Compass Group USA,
                                                                                                                                                          Inc. / LIVE
                          RTI Holding    20-12456    Hearing             10958506   Sally Veghte       (302)           Klehr Harrison Harvey Branzburg    Creditor, Myra C. Clark /
                          Company, LLC                                                                 552-5503 ext.   LLP                                LISTEN ONLY
                          RTI Holding    20-12456    Hearing             10960933   Nicholas Velonis   (212)           Hughes Hubbard & Reed LLP          Interested Party,
                          Company, LLC                                                                 837-6188 ext.                                      Nicholas Velonis /
                                                                                                                                                          LISTEN ONLY
                          RTI Holding    20-12456    Hearing             10958854   Jonathan M.        (212)           Kramer Levin Naftalis & Frankel    Creditor, Creditors
                          Company, LLC                                              Wagner             715-9393 ext.   LLP                                Committee / LIVE
                          RTI Holding    20-12456    Hearing             10960741   Anne Weier         (865)           Garner & Conner PLLC               Creditor, Spears / LIVE
                          Company, LLC                                                                 984-1460 ext.
                          RTI Holding    20-12456    Hearing             10959683   Michael D.         (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                          Company, LLC                                              Weinberg           225-2856 ext.   LLP                                Sachs / LISTEN ONLY
                          RTI Holding    20-12456    Hearing             10959463   Beverly Weiss      (412)           Tucker Arensberg                   Respondent, Moody
                          Company, LLC                                              Manne              594-5525 ext.                                      National Companies /
                                                                                                                                                          LIVE
                          RTI Holding    20-12456    Hearing             10960310   Richard            (215)           Klehr Harrison Harvey Branzburg    Client, Richard
                          Company, LLC                                              Wilkinson          569-2700 ext.   LLP                                Wilkinson / LISTEN
                                                                                                       4141                                               ONLY
                          RTI Holding    20-12456    Hearing             10960064   Sean T Wilson      (212)           Kelley Drye & Warren LLP           Creditor, Aston
                          Company, LLC                                                                 808-7925 ext.                                      Properties Inc / LIVE


Serenia Taylor ext. 855                                                   CourtConfCal2009                                                                             Page 14 of 15
                          RTI Holding    20-12456   Case  20-12456-JTD
                                                     Hearing             Doc 431
                                                                               RobertFiled
                                                                         10957309     J.   11/16/20
                                                                                               (310)          PageFocalPoint,
                                                                                                                   6 of 6 LLC                       Interested Party,
                          Company, LLC                                              Woolway          405-7080 ext.                                  Advisor/Investment
                                                                                                                                                    Banker, Robert J.
                                                                                                                                                    Woolway / LISTEN
                                                                                                                                                    ONLY
                          RTI Holding    20-12456    Hearing             10960764   Becky A. Yerak   (312)           Wall Street Journal            Media, Wall Street
                          Company, LLC                                                               543-1306 ext.                                  Journal / LISTEN ONLY
                          RTI Holding    20-12456    Hearing             10961167   Blair Zanzig     (312)           Hiltz Zanzig & Heiligman LLC   Creditor, Arete Partners
                          Company, LLC                                                               566-9545 ext.                                  2263 Memorial LLC /
                                                                                                                                                    LISTEN ONLY




Serenia Taylor ext. 855                                                   CourtConfCal2009                                                                       Page 15 of 15
